UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2174



JIN BIN CHEN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-993-955)


Submitted:   May 4, 2005                    Decided:   May 20, 2005


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas B. Payne, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, David M. McConnell, Deputy
Director, Kurt B. Larson, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jin Bin Chen, a native and citizen of the People’s

Republic of China, petitions for review of the Board of Immigration

Appeals’ (Board) order denying his motion for reconsideration of

the Board’s denial of his requests for asylum, withholding of

removal, and protection under the Convention Against Torture.

            It    is    undisputed    that   Chen’s   motion    to    reopen   was

untimely.     See 8 C.F.R. § 1003.2(b)(2) (2004).              However, under 8

C.F.R. § 1003.2(a) (2004), the Board has authority to reopen or

reconsider a case in which it issued a final decision on its own

motion at any time.           Chen seeks review of the Board’s decision

declining to sua sponte exercise its authority under 8 C.F.R.

§ 1003.2(a) (2004) to reopen or reconsider his case.                 We find that

this court is without jurisdiction to review this claim.                       See

Belay-Gebru      v.    INS,   327 F.3d 998,   1000-01   (10th    Cir.   2003);

Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir. 2003);

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); Luis v. INS,

196 F.3d 36, 40-41 (1st Cir. 1999); Heckler v. Chaney, 470 U.S.
821, 831-33 (1985).

            We also note that Chen’s attacks to the underlying

decision of the immigration judge, as affirmed by the Board without

opinion, are not properly before the court because he did not file

a timely petition for review of the Board’s decision.                See 8 U.S.C.




                                       - 2 -
§ 1252(b)(1) (2000); Stone v. INS, 514 U.S. 386, 405 (1995) (noting

the time limit is “mandatory and jurisdictional”).

          Accordingly, we deny Chen’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                              - 3 -